HEDRICK, Judge.
Defendant has no right of immediate appeal from the denial of his Rule 12(b)(6) motion to dismiss plaintiff’s claim for permanent alimony. This is another attempt to appeal from a “Temporary Order.” Insofar as the record discloses, plaintiff’s claims for permanent alimony and counsel fees, and defendant’s claim for absolute divorce, are still pending in the district court. Thus, defendant’s appeal from the “Temporary Order” is subject to dismissal as being premature. See Stephenson v. Stephenson, 55 N.C. App. 250, 285 S.E. 2d 281 (1981).
We note defendant’s notice of appeal was not given within ten days of the entry of the order appealed from. Thus this Court has no jurisdiction to hear the appeal. G.S. § 1-279.
The appeal is
Dismissed.
Chief Judge MORRIS and Judge MARTIN (Robert M.) concur.